              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL RINALDI,                       :
        Plaintiff                      :
                                       :            No. 1:13-cv-450
             v.                        :
                                       :            (Judge Rambo)
UNITED STATES OF                       :
AMERICA, et al.,                       :
         Defendants                    :

                                MEMORANDUM

      Before the Court is pro se Plaintiff Michael Rinaldi (“Plaintiff”)’s motion for

leave to file an amended complaint (Doc. No. 88) and proposed amended complaint

(Doc. No. 88-1). The motion is fully briefed and ripe for disposition.

I.    BACKGROUND

      Plaintiff, who is currently incarcerated at the Lackawanna County Prison in

Scranton, Pennsylvania, initiated this civil action on February 19, 2013 by filing a

complaint pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971) and the Federal Tort Claims Act (“FTCA”) against

numerous officers and staff at the United States Penitentiary (“USP Lewisburg”),

where Plaintiff was previously incarcerated. (Doc. No. 1.) On September 12, 2018,

the United States Court of Appeals for the Third Circuit affirmed in part and vacated

and remanded in part this Court’s dismissal of Plaintiff’s complaint. Rinaldi v. United
States, 904 F.3d 257, 262 (2018). Specifically, the Third Circuit noted that Plaintiff’s

appeal

      require[d the Court] to resolve three matters of first impression . . . (1)
      what showing an inmate must make to establish that administrative
      remedies were not “available” within the meaning of the Prison
      Litigation Reform Act (“PLRA”); (2) whether the PLRA’s exhaustion
      requirement is satisfied where a prison administrator elects to resolve a
      procedurally improper administrative request on the merits; and (3)
      whether a prison’s housing and cellmate assignments meet the
      discretionary function exception to the [FTCA’s] limited waiver of
      sovereign immunity.

Id. The Third Circuit vacated the dismissal of Plaintiff’s First Amendment retaliation

claim and directed this Court to consider whether Plaintiff was subjectively deterred

from exhausting his administrative remedies with respect to that claim. Id. at 270. The

Third Circuit further concluded that Plaintiff had exhausted his Eighth Amendment

failure to protect claim and therefore vacated this Court’s dismissal of that claim. Id.

at 273. Finally, the Third Circuit affirmed this Court’s judgment in all other respects,

including the dismissal of Plaintiff’s FTCA claim. Id. at 272-74.

      Following remand, Defendants filed a motion to dismiss or, in the alternative,

for summary judgment. (Doc. No. 68.) In a Memorandum and Order entered on April

16, 2019, the Court granted in part and denied in part Defendants’ motion. (Doc. Nos.

76, 77.) The Court granted the motion with respect to Plaintiff’s First Amendment

retaliation claim and his Eighth Amendment claim against Defendants Watts,

Norwood, Bledsoe, Thomas, Grondolsky, Young, Rear, Doe, and Taggart. (Id.)


                                          2
Accordingly, this action is proceeding on Plaintiff’s claim that Defendants Kissell,

Baysore, and Gee violated his Eighth Amendment rights by failing to protect him from

an assault by another inmate. Discovery closed on October 16, 2019. (See Doc. No.

84.) Currently, dispositive motions are due within thirty (30) days of the date that the

Court rules upon Plaintiff’s motion for leave to file an amended complaint. (See Doc.

No. 90.)

II.   DISCUSSION

      Plaintiff seeks leave to file an amended complaint to add N. Beaver, R. Raup,

and John Doe, all of whom were employed at USP Lewisburg during the relevant

time, as Defendants. (Doc. No. 88-1 at 2.) Plaintiff alleges that on February 2, 2012,

Officer Beaver transported him to D-block and attempted to “place hand restraints

on inmate Altrazo Pink in order to place [Plaintiff] in the cell with him.” (Id.)

Inmate Pink stated, “I am not cuffing up and if you put anybody in here with me I

will kill them and hurt the officer trying to do it.” (Id.) Officer Beaver wrote an

incident report charging inmate Pink with making a threat. (Id.) The incident report

was delivered and read to inmate Pink by Lieutenant Raup.               (Id. at 2-3.)

Subsequently, John Doe “forced inmates [Plaintiff] and Pink to cell together.” (Id.

at 3.) Plaintiff alleges that he and inmate Pink “engaged in a number of physical

altercations over the next few weeks.” (Id.)




                                          3
      A.     Compliance with Local Rule 7.5

      Defendants Baysore, Kissell, and Gee argue first that the Court should deem

Plaintiff’s motion for leave to amend withdrawn for his failure to file a brief in

support. (Doc. No. 91 at 3-4.) Defendants are correct that Local Rule 7.5 provides

that a party must file a brief in support of a motion within fourteen (14) days except

for “(a) in support of a motion for enlargement of time if the reasons for the request

are fully stated in the motion, (b) in support of any motion which has concurrence

of all parties, and the reasons for the motion and the relief sought are fully stated

therein, or (c) in support of a motion for appointment of counsel.” M.D. Pa. L. R.

7.5. Plaintiff argues that he has complied with this rule by filing “a motion

requesting leave to amend as well as a motion to amend with an attached brief in

support.” (Doc. No. 92 at 2.) Contrary to Plaintiff’s argument, however, the docket

reflects that Plaintiff filed only his motion for leave to amend with his proposed

amended complaint attached. (Doc. Nos. 88 and 88-1.) While the Court could deem

Plaintiff’s motion withdrawn on that basis, in light of Plaintiff’s pro se status, the

Court will consider the merits of his motion below.

      B.     Merits of Plaintiff’s Motion

      The Federal Rules of Civil Procedure provide that a party may amend its

pleading once as a matter of course within twenty-one (21) days of service or within

twenty-one (21) days after the service of a responsive pleading or a motion filed


                                          4
under Rule 12(b), (e), or (f), whichever is earlier. Fed. R. Civ. P. 15(a)(1). In all

other circumstances, “a party may amend its pleading only with the opposing party’s

written consent or the court’s leave. The court should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2). The policy “favoring liberal amendment of

pleadings is not, however, unbounded.” Dole v. Arco Chemical Co., 921 F.2d 484,

487 (3d Cir. 1990). The Court may deny a motion to amend where there is “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, [or] futility of the amendment.”

Foman v. Davis, 371 U.S. 178, 182 (1962).

      Defendants assert that Plaintiff’s motion should be denied because the claims

asserted in his proposed amended complaint are barred by the statute of limitations.

(Doc. No. 91 at 5.) Amendment is futile when a claim sought to be added would be

barred by the applicable statute of limitations. See Garvin v. City of Philadelphia,

354 F.3d 215, 219 (3d Cir. 2003). However, as Plaintiff points out (Doc. No. 92 at

2), an amendment will not be barred and will instead relate back to the date of the

original pleading when the requirements of Rule 15(c) are met. That rule provides:

      (1) An amendment to a pleading relates back to the date of the original
          pleading when:

             (A) the law that provides the applicable statute of
                limitations allows relation back;


                                          5
            (B) the amendment asserts a claim or defense that arose out
                of the conduct, transaction, or occurrence set out—or
                attempted to be set out—in the original pleading;

            (C) the amendment changes the party or the naming of the
                party against whom a claim is asserted, if Rule
                15(c)(1)(B) is satisfied and if, within the period
                provided by Rule 4(m) for serving the summons and
                complaint, the party to be brought in by amendment:

                (i)    received such notice of the action that it will
                       not be prejudiced in defending on the merits;
                       and

                (ii)   knew or should have known that the action
                       would have been brought against it, but for a
                       mistake concerning the proper party’s
                       identity.

      (2) When the United States or a United States officer or agency is added
          as a defendant by amendment, the notice requirements of Rule
          15(c)(1)(C)(i) and (ii) are satisfied if, during the stated period,
          process was delivered or mailed to the United States attorney or the
          United States attorney’s designee, to the Attorney General of the
          United States, or to the officer or agency.

Fed. R. Civ. P. 15(c)(1). The United States Court of Appeals for the Third Circuit

has noted that “[l]eave to amend under subsection (a) and relation back under

subsection (c) [of Rule 15], while obviously related, are conceptually distinct.”

Arthur v. Maersk Inc., 434 F.3d 196, 202-03 (3d Cir. 2006). Thus, even if a proposed

amended pleading satisfies Rule 15(c), leave to amend may be denied under Rule

15(a) “if the Court determines that amendment would be ‘unjust’ and leave should




                                          6
not be granted.” Altenbach v. Link, No. 3:14-cv-2431, 2017 WL 583141, at *2 (M.D.

Pa. Feb. 13, 2017).

      Rule 15(c)(1)(A) “‘gives a party the benefit of whichever standard for relation

back is most lenient’—the state standard or the federal standard under the remaining

provisions of Rule 15(c)(1).” Powell v. Wetzel, No. 1:12-CV-2455, 2016 WL

8731445, at *6 (M.D. Pa. Sept. 13, 2016) (quoting Anderson v. Bondex Int’l, Inc.,

552 F. App’x 153, 157 (3d Cir. 2014)), Report and Recommendation adopted, 2016

WL 8710470 (M.D. Pa. Sept. 30, 2016). Generally, “Pennsylvania courts do not

take a more lenient approach to the relation back doctrine than do federal courts.”

Urrutia v. Harrisburg Cty. Police Dep’t, 91 F.3d 451, 457 (3d Cir. 1996). Moreover,

Plaintiff has not argued that Pennsylvania law is more lenient than federal law.

Accordingly, the Court must consider whether relation back is permitted under Rule

15(c)(1)(B) & (C).

      Under Rule 15(c)(1)(B), “relation back depends on the existence of a common

‘core of operative facts’ uniting the original and newly asserted claims.” Mayle v.

Felix, 545 U.S. 644, 659 (2005). Therefore, “proposed amendments relate back if

they ‘restate the original claim with greater particularity or amplify the factual

circumstances surrounding the pertinent conduct, transaction or occurrence in the

preceding pleading.’” Anderson, 552 F. App’x at 157 (quoting Bensel v. Allied

Pilots Ass’n, 387 F.3d 298, 310 (3d Cir. 2004)). An amendment, however, “does


                                         7
not relate back . . . when it asserts a new ground for relief supported by facts that

differ in both time and type from those the original pleading set forth.” Mayle, 545

U.S. at 650.

      As noted above, Plaintiff seeks to assert claims against Beaver, Raup, and

John Doe based upon their alleged actions in failing to protect him from inmate

Pink’s assaults in February of 2012. (Doc. No. 88-1.) As noted above, this action

is currently proceeding on Plaintiff’s claim that Defendants Baysore, Kissell, and

Gee failed to protect Plaintiff from inmate Pink during that time period. Thus,

Plaintiff’s proposed claims therefore meet the requirements of Rule 15(c)(1)(C), and

the Court will consider whether Plaintiff’s desire to add Beaver, Raup, and John Doe

as defendants satisfies the requirements of Rule 15(c)(1)(C).

      Beaver, Raup, and John Doe are all United States employees. Accordingly,

Rule 15(c)(2) applies, which, as noted above, provides that when United States

officers are added as defendants, “the notice requirements of Rule 15(c)(1)(C)(i) and

(ii) are satisfied if, during the stated period, process was delivered or mailed to the

United States attorney or the United States attorney’s designee, to the Attorney

General of the United States, or to the officer or agency.” Fed. R. Civ. P. 15(c)(2).

The Court must therefore consider “whether, within the period of time provided for

by Rule 4(m),” such process was delivered or mailed. Wilkins v. Montgomery, 751

F.3d 214, 225 (4th Cir. 2014) (quoting Fed. R. Civ. P. 15(c)(1)(C)). At the time that


                                          8
Plaintiff initiated this action, Rule 4(m) provided a 120-day period for service of

process. This period began to run on March 11, 2013, when the Court authorized

issuance of summonses and directed the United States Marshals Service to serve

Plaintiff’s complaint on the named Defendants.         See Urrutia, 91 F.3d at 459

(concluding that the Rule 4(m) period “is suspended until the district judge

authorizes issuance of the summons and service of the . . . complaint”). On April 12

and 22, 2013, the summonses issued to the Attorney General and the United States

Attorney were returned executed. (Doc. Nos. 12, 13.) Thus, because process was

delivered to both the Attorney General and the United States Attorney within the

120-day period, the notice requirements of Rule 15(c)(1)(C)(i) and (ii) are satisfied.

See Montgomery v. U.S. Postal Serv., 867 F.2d 900, 903 (5th Cir. 1989) (“By its

terms, Rule 15(c) states that notice to the U.S. Attorney within the limitations period

is sufficient to preserve an action against a United States agency or officer.”).

      As noted above, even if a proposed amended pleading satisfies Rule 15(c),

leave to amend may be denied under Rule 15(a) “if the Court determines that

amendment would be ‘unjust’ and leave should not be granted.” Altenbach, No.

2017 WL 583141, at *2. Defendants assert that leave to amend should not be granted

because the “amended complaint fails to allege any facts which if true would set

forth a plausible claim of deliberate indifference or failure to protect.” (Doc. No. 91

at 5.) Defendants assert that “the facts demonstrate that the two identified staff


                                           9
members took disciplinary action against Pink for the alleged threat to [Plaintiff] and

staff.” (Id.) While this may be true, the Court does not agree that Plaintiff’s

proposed amended complaint fails to set forth plausible claims of failure to protect

against Beaver and Raup. Rather, the proposed amendment suggests that Beaver

and Raup were clearly aware of the threat made by inmate Pink and took no action

to stop Plaintiff’s placement in that cell.

      With respect to John Doe, however, the Court agrees that the proposed

amendment fails to set forth a plausible failure to protect claim against him. The

proposed amendment states only that “John Doe forced inmates [Plaintiff] and Pink

to cell together.” (Doc. No. 88-1 at 3.) Nothing in the proposed amendment suggests

that John Doe was aware of the threat made by inmate Pink when he placed Plaintiff

in that cell. Accordingly, the Court will not permit Plaintiff to amend his complaint

to add John Doe as a defendant.

      Defendants Baysore, Kissell, and Gee argue further that granting Plaintiff’s

motion “may result in unreasonable delay and prejudice” because discovery is

closed. (Id. at 6.) They argue that the “new defendants will be required to seek

representation authorization by the Department of Justice after being served with the

amended complaint.” (Id.) They assert that permitting Plaintiff to amend “at this

late stage in the proceedings will unnecessarily permit the claims against [them] to

further languish.” (Id.)


                                              10
      Prejudice may result under Rule 15(a) when a proposed amendment “would

result in additional discovery, cost, and preparation to defendant against new facts

or new theories.” Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d

Cir. 2001). Plaintiff asserts that he seeks leave to amend because he “recently

received discovery” indicating that Beaver, Raup, and John Doe were involved with

his placement in inmate Pink’s cell. (Doc. No. 88 at 1.) In his reply brief, Plaintiff

states that he “has been requesting he be provided with discovery as far back as 2013

when he requested it to defendant against the Government’s first motion for

summary judgment. The defendants repeatedly objected to providing [Plaintiff]

with discovery and in fact just fairly recently provided [Plaintiff] with the documents

that he relied upon when filing an amended complaint.” (Doc. No. 92 at 3-4.)

      The Court finds Judge Mariani’s discussion in Altenbach to be instructive in

this regard. In Altenbach, the plaintiff, a pro se plaintiff, sought leave to amend after

learning through discovery that other corrections officers had authority to move

inmates to different cells. Altenbach, 2017 WL 583141, at *4. Judge Mariani noted

that the plaintiff’s request did not “appear to be motivated by some improper purpose

such as purposeful delay or bad faith,” and that the proposed second amended

complaint “contain[ed] the same substantive claims as those set forth in his first

amended complaint.” Id. Moreover, the defendants had not yet filed a dispositive

motion. Id.


                                           11
       Like in Altenbach, the Court here does not find that Plaintiff appears to be

motivated by some improper purpose such as purposeful delay or bad faith.

Moreover, Plaintiff’s proposed amendment contains the same failure to protect claim

as that set forth in his original complaint. Granting the motion for leave to amend

would not prejudice Defendants Baysore, Kissell, and Gee “because it would not

force them to change any potential defenses.” Id. While Defendants are correct that

this action has been pending since 2013, that is not Plaintiff’s fault. Accordingly,

the Court will permit Plaintiff to amend his complaint to add Beaver and Raup as

defendants but will not permit him to add John Doe as a defendant.

III.   CONCLUSION

       For the reasons set forth above, the Court will grant in part and deny in part

Plaintiff’s motion for leave to amend. (Doc. No. 88.) An appropriate Order follows.

                                              s/Sylvia H. Rambo
                                              Sylvia H. Rambo
                                              United States District Judge

Dated: November 26, 2019




                                         12
